Mr. JUSTICE JONES, dissenting: I cannot agree with the opinion of the majority in this case that there may have been sufficient evidence presented below to prove the unfitness of Lily Mae Burton Badger under one or more of the statutory grounds of unfitness. In my opinion, the evidence in fact showed Lily Badger to be a fit and proper person to have custody of her two daughters, Sandra Fay Burton and Martha Jean Burton. To remand this cause for a new trial is to unconscionably delay the reuniting of this fit parent with her children. I feel that the interim order determining Lily Badger to be unfit and the decree of adoption should be reversed outright. The evidence presented in this case showed that at all times after her six children had been taken from her custody, Lily Badger made continuous efforts to visit all of the children and to regain their custody. Unlearned in the law and unrepresented by counsel, she wrote to the Secretary of State not long after the removal of the children. After obtaining no assistance from that office, she contacted Cheryl Jeremiah, a caseworker with the Department of Children and Family Services, several times and asked that arrangements be made for her to visit the children. This caseworker refused to tell her where the children had been placed and did not arrange for the requested visits. After Lily Badger had eventually located her oldest daughter, Mary Ann, at Hurst Bush and visited with her, she was told by Cheryl Jeremiah not to contact Mary Ann again. Additionally, Lily Badger made several long distance calls to Hurst Bush about her children; but her calls proved fruitless. It was only after these efforts on the part of Lily Badger that she moved to Georgia in 1969, and at the time she left Illinois she had no intention of leaving her children. Sometime in 1970 she again called Hurst Bush and was advised that her oldest daughter was no longer there. In June of 1971 she returned to Illinois with the intention of trying to regain custody of her children. She contacted Cathie Murrie, a caseworker with the Department of Children and Family Services, in order to locate her children and within two days of Lily Badger’s return to Illinois had a visit with Cathie Murrie. She also contacted Karen Craig, another caseworker. Through these contacts, Lily Badger was reunited with at least five of the children who had been removed from her. (It is not clear from the record whether contacts with Lily Badger’s third oldest daughter, Lisa, who had been placed in a children’s home for children with birth defects, were arranged.) After several visits, Mary Ann, Timmy, and Roger were returned permanently to the custody of Lily Badger. Sandra and Martha were also brought to Lily Badger for three or four visits. After July of 1973 there were no further visits between these two girls and their natural mother; however, the lack of further visits was not the result of any failure on the part of Lily Badger. Visits were arranged during that period, but they had to be cancelled because of illnesses of Martha and Sandra. Although there may have been valid reasons for the removal of the six children in 1968, those reasons did not exist when the Neals’ petition was filed. Lily Badger no longer had any contact with her former husband, Robert Burton. She had obtained suitable housing and the necessary furniture for the return of her children; and she showed herself to be a good housekeeper and appeared to have a “good relationship” with her children. The changes in Lily Badger were described by Cathie Murrie, a caseworker who had had nearly 200 contacts with Lily Badger between June of 1971 and the time the Neals’ petition was filed, as being “dramatic.” Additionally, Lily Badger had the means to support all of her children through Perry Badger, the man with whom she was to be wed and with whom she had already entered into a wedding ceremony in the mistaken belief that her first husband had obtained a divorce. It is beyond dispute that the Department of Children and Family Services recognized the parental fitness of Lily Badger at the time the Neals’ petition was filed. That agency had already returned permanently to Lily Badger three of the six children previously taken from her, namely, Mary Ann, Timmy and Roger. And some two months before the Neals’ petition was filed, that agency had begun court proceedings in another county in order to permanently return custody of Martha and Sandra to Lily Badger. It was only through some utter lack of responsibility that that agency postponed the court action it had brought with respect to returning Martha and Sandra to their mother and inexplicably took a neutral position in the action brought by the Neals, simply asking the court to “rule in accordance with existing law and the best interest of” Sandra and Martha. It is difficult to conceive how an agency responsible for the welfare of children can conduct themselves in such an irresponsible, even perfidious, manner. Perhaps, though, it can be partially explained and understood when it is considered that the “child placement expert” of the Department who recommended that Sandra and Martha stay with the Neals (after the other children had been returned to their admittedly fit mother by the Department) arrived at her decision without ever interviewing the mother or visiting her home! In my opinion the evidence was not sufficient to prove Lily Badger unfit, but, in fact, it proved her fitness. Thus this case should end here, and the Department of Children and Family Services should resume its court proceedings in order to accomplish the return of permanent custody of Sandra and Martha to Lily Badger. I, therefore, dissent.